DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 12/29/2021.
Claims 1-22, 25-28 are pending and are examined in this office action. 
Claims 1-2, 6-8, 21 have been amended.
Claims 27-28 has been added and no claim has been canceled.
In view of the applicant’s amendment and remarks dated 12/29/2021, the previous claim interpretation rejection under 35 USC § 112 (b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on 12/29/2021., with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See CHEN  et al. (US 20160182405 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-11, 19-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN  et al. (US 20160182405 A1; hereinafter as “CHEN”) in view of GIACONI et al. (US 20190116020 A1; hereinafter as “GIACONI”, which is a Continuation of Application No. 15/645,917, Filed on July 10, 2017, US Patent Number 10,181,939).

Regarding claim 1, CHEN teaches 
A router assembly (Fig. 3A: Router 1) comprising: a plurality of input ports for receiving a plurality of inputs from an adjacent upstream router assembly and connected to the adjacent upstream router assembly (see fig. 3A, 3B, 3C where router 1 is connected with adjacent router assembly ROUTER #2. In Nework-on-Chip NOC, multiple input ports 302A connected with multiple output ports of ROUTER #2: [0043]); 

    PNG
    media_image1.png
    746
    529
    media_image1.png
    Greyscale

a plurality of input decoders each connected to one of said plurality of input ports, receiving one of the plurality of inputs from one of said plurality of input ports, and 
providing a decoded input (see Fig. 1 where aforesaid ROUTER #1/Core 101 in Fig. 1, includes a DECODE MODULE 125; : [0023], [0027]); 
a plurality of input storage buffers, each connected to one of said plurality of input decoders and receiving a decoded input from one of said plurality of input decoders ( each input ports 302A includes storage element 314: [0043]); 
an interconnection device receiving the plurality of decoded inputs from said plurality of  input storage buffers, and providing a plurality of interconnection outputs (see Fig. 3A-3C interconnect between ROUTER #1 and ROUTER #2: [0043]).

While CHEN teaches, an interconnection device receiving the plurality of decoded inputs from said plurality of  input storage buffers, and providing a plurality of interconnection outputs,
 CHEN does not expressively disclose:  a plurality of output encoders each receiving one of said plurality of interconnection outputs and providing an encoded output; and 
a plurality of output ports each receiving the encoded output from one of said plurality of output encoders.  

GIACONI, in the same field of endeavor, discloses: 
A plurality of output encoders each receiving one of said plurality of interconnection outputs and providing an encoded output (Fig. 1-2 SOC: Crossbar: FIG. 1 shows a channel, 100, which is an ASIC interconnect that allows transmitter blocks to send data to receiver blocks. Channels 100 stand out by relying on a reduced set of timing assumptions and being robust against delay variations: [0026]; Router with multiple channels: [0028]; the input 410, and output 430 channels represent a bundle of channels that can be configured in accordance with the channel as described above. The signal is fed through the input buffers 421, into an arbiter 422, which selects which channel to pass to the optional output buffer 424, which can be configured to maximize speed. The arbiter 422 also makes sure that the correct compression ratio is restored for channels involved in the routing decisions, e.g., address channels. Within the arbiter 422, there is a counter for each arbitrated channel to ensure fair, round robin, or prioritized arbitration depending upon the QoS scheme. Moreover, the QoS/FT block 423 can influence arbitration, e.g. by adjusting the priority for concurrent or parallel requests from different channels to ensure QoS. The converter at the output 425 is configured to take care of converting the signal to the appropriate channel signaling on the outside of the associated IP block, e.g., light versus robust.: [0029]); and 
A plurality of output ports each receiving the encoded output from one of said plurality of output encoders (Fig. 3: Router with multiple output channels/buffers 325. The router 323 takes care of decompressing the address information, if the compression ratio used in the channel was greater than 1, in order to enable proper routing, and then forwards the data stream to the proper output buffer port 325 to finally reach the bundle of output channels 330: [0028]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of GIACONI to the system of CHEN in order to provide configuration to take care of converting the signal to the appropriate channel signaling on the outside of the associated IP block to avoid faulty link paths and improve throughputs (GIACONI, [0008], [0029]).   

Regarding claim 4, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 1, wherein said interconnection device comprises a crossbar (fig. 2: Crossbar: [0025]-[0027]).  

Regarding claim 9, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 1, said further comprising a processing device determining a state of said router assembly based on attributes of said plurality of input ports, said plurality of output ports, said CRC encoder, said CRC decoder, said output buffers, and/or said acknowledgement response (the features and attributes of the specific example embodiments disclosed above may be combined in different ways to form additional embodiments, all of which fall within the scope of the present disclosure.: [0058]). 

Regarding claim 10, CHEN in view of GIACONI teaches the invention of claim 9 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 9, said processing device determining an action based on the determined state (By configuring and combining input ports 300 and output ports 400 in different arrangements it is possible to generate more complex IP blocks such as a crossbar 520, as shown in FIG. 5; or even different topologies of a Network on Chip (NoC) implementation: such as a ring 620, in FIG. 6; a 2D-mesh 720, in FIG. 7; a 3D-mesh 820, in FIG. 8; a 2D-torus 920, in FIG. 9, or even a 3D-torus.: [0030]-[0031]).  

Regarding claim 11, CHEN in view of GIACONI teaches the invention of claim 9 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 9, said processing device disabling at least one of said plurality of input decoders and/or at least one of said plurality of output encoders in response to the determined action (FIGS. 3 and 4 and which can be connected in different ways to enable different tradeoffs within the specific NoC topology.: [0031]; Elements 525 represent clusters of input and output ports that can be configured as described herein and that can be connected in different ways to enable different tradeoffs within the specific crossbar, e.g., as explained before for the NoC ring 620 implementation.: [0034]).    

Regarding claim 19, CHEN in view of GIACONI teaches the invention of claim 9 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 9, wherein said attributes comprise usage of said plurality of second input storage buffers, usage of said plurality of input ports, usage of said plurality of output ports, rate of received negative acknowledgement response, rate of transmitted negative acknowledgement response, and/or temperature (attributes can be storage buffers, input ports: [0062], [0062]).    

Regarding claim 20, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above.  Further, CHEN teaches,
The router assembly of claim 10, further comprising a state-action table associating each state with an associated action (Fig. 4: TABLE : [0047]-[0052]).    

Regarding claim 21, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above.  Further, CHEN teaches,
The router assembly of claim 10, said processing device selecting the action with maximum benefit (maximum power saving: [0016]).

Regarding claim 22, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above.  Further, CHEN teaches,
The router assembly of claim 1, wherein said plurality of input storage buffers each comprise a register (storage with multiple flip-flops: [0040])    

Regarding claim 25, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above.  Further, CHEN teaches, the router assembly of claim 1, further comprising a processing device selects an operation mode according to a reinforcement learning algorithm  ( [0014]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN   in view of GIACONI and further in view of NIETO et al. (US 20080198786 A1; hereinafter as “NIETO”. 

Regarding claim 5, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose: 
The router assembly of claim 1, wherein said plurality of input decoders comprise Automatic Retransmission Query (ARQ) protocol with error correction code (ECC) (ARQ+ECC) decoders, and said plurality of output encoders comprise ARQ+ECC encoders.
 
NIETO, in the same field of endeavor, discloses: 
The router assembly of claim 1, wherein said plurality of input decoders comprise Automatic Retransmission Query (ARQ) protocol with error correction code (ECC) (ARQ+ECC) decoders, and said plurality of output encoders comprise ARQ+ECC encoders  (the MAC layer includes an ARQ circuit that adds ARQ headers to communications packets at the communications device. This ARQ circuit can provide a positive or negative acknowledgment based on received communications packets. The MAC or PHY layer can also include a forward error correction (FEC) encoder that encodes communications packets generated at the communications device with a forward error correction code. The MAC or PHY layer includes a FEC decoder that decodes received packets. : [0012], Router: [0033]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of NIETO to the system of CHEN and GIACONI in order to take advantage of the information available at the receiver and use the information for adapting data rates, bandwidths, transmit power, block sizes and associated factors (NIETO, [0021]).   
	
Regarding claim 6, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose:
The router assembly of claim 1, further comprising a said processing device sending an acknowledgment request to upstream router and receiving an acknowledgement response from a downstream router.

NIETO, in the same field of endeavor, discloses: The router assembly of claim 1, further comprising a said processing device sending an acknowledgment request to upstream router and receiving an acknowledgement response from a downstream router  (The ARQ circuit 20 adds ARQ headers to a communications packet and can provide a positive or negative acknowledgement based on received communications packets. The FEC encoder 22 encodes communication packets generated through the communications transceiver 10 with a forward error correction code. The monitoring module 40 can have functions implemented in software, hardware and/or firmware. Basic components known to those skilled in the art can be used: [0026]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of NIETO to the system of CHEN and GIACONI in order to take advantage of the information available at the receiver and use the information for adapting data rates, bandwidths, transmit power, block sizes and associated factors (NIETO, [0021]).   

Regarding claim 7, CHEN in view of GIACONI and NIETO teaches the invention of claim 6. Furthermore, NIETO discloses: 
The router assembly of claim 6, further comprising a plurality of output buffers each receiving one of the plurality of second interconnection outputs, said Page 3 of 7 130761.00222/125770778v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 processing device further retransmitting the plurality of second interconnection outputs from said plurality of output buffers in response to receiving a negative acknowledgement response from the downstream router (A decoder combines the transmissions at each retransmission instant to perform a correct decoding when the code rate depends on retransmission. In a combination of soft-combining and co-combining, retransmitted packets carry some symbols/bits identical to previously transmitted symbols/bits, while some co-symbols/bits are different from these.: [0005]; This ARQ circuit can provide a positive or negative acknowledgment based on received communications packets.: [0012], [0026]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of NIETO to the system of CHEN and GIACONI in order to take advantage of the information available at the receiver and use the information for adapting data rates, bandwidths, transmit power, block sizes and associated factors (NIETO, [0021]).   

Regarding claim 8, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose:
The router assembly of claim 1, further comprising a plurality of output buffers each receiving one of the plurality of second interconnection outputs, said and further comprising a processing device further receiving a retransmit request from a downstream router and retransmitting the plurality of second interconnection outputs from said plurality of output buffers in response to the retransmit request.

NIETO, in the same field of endeavor, discloses:
The router assembly of claim 1, further comprising a plurality of output buffers each receiving one of the plurality of second interconnection outputs, said and further comprising a processing device further receiving a retransmit request from a downstream router and retransmitting the plurality of second interconnection outputs from said plurality of output buffers in response to the retransmit request.
(There are different types of ARQ schemes, commonly known as Type I, Type II, and Type III. In Type I, erroneous received packets are discarded and a new copy of the same packet is retransmitted and decoded separately. There is no combining of earlier and later received versions. In Type II, any erroneous received packets are not discarded, but are combined with additional retransmissions for subsequent decoding. In Type III, each transmitted packet is self-decodable without combining with previous packets. [0004]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of NIETO to the system of CHEN and GIACONI in order to take advantage of the information available at the receiver and use the information for adapting data rates, bandwidths, transmit power, block sizes and associated factors (NIETO, [0021]).   

Claims 12-13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN   in view of GIACONI and further in view of Roth et al. (US 20190034268 A1; hereinafter as “Roth”). 

Regarding claim 12, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose: 
The router assembly of claim 1, wherein: the processing device includes a fault-tolerant controller, the router assembly further comprising: a switch that enables and disables said plurality of output encoders and plurality of input decoders in response to an activation from the fault-tolerant controller.

Roth, in the same field of endeavor, discloses: 
The router assembly of claim 1, wherein: the processing device (fig. 2 Fault-tolerant computing device 200: [0020]) includes a fault-tolerant controller (fig. 2: FT-DPE 205 : [0020]), the router assembly further comprising: a switch that enables and disables said plurality of output encoders and plurality of input decoders in response to an activation from the fault-tolerant controller (encoder 210 and decoder 215 using to generate “an error-corrected output”: [0020], [0023]; encoding and decoding schemes can be enhanced so that more errors can be detected and/or corrected in the output vector: [0030]).



Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Roth to the system of CHEN and GIACONI in order to provide a crossbar with programmable matrix values which can be used to detect errors in the output (Roth, [abstract]).   

Regarding claim 13, CHEN in view of GIACONI and Roth teaches the invention of claim 12 as set forth above.  Further, GIACONI teaches,
The router assembly of claim 12, said processing device delaying at least one cycle before receiving input  (customize the delay using Delay Insensitive (DI) codes: [0026]).  

Regarding claim 26, CHEN in view of GIACONI teaches the invention of claim 20 as set forth above but does not expressively disclose: The router assembly of claim 20, further comprising a processing device including a fault-tolerant controller; and the state-action table is stored in the fault-tolerant controller.

Roth, in the same field of endeavor, discloses: 
The router assembly of claim 20, further comprising a processing device including a fault-tolerant controller; and the state-action table is stored in the fault-tolerant controller (fig. 2: FT-DPE 205: [0020]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Roth to the system of CHEN and GIACONI in order to provide a crossbar with programmable matrix values which can be used to detect errors in the output (Roth, [abstract]).   

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN   in view of GIACONI and further in view of DUBROVA et al. (US 20180069706 A1; hereinafter as “DUBROVA”). 

Regarding claim 14, CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose:
The router assembly of claim 1, wherein said CRC encoder and CRC decoder perform single-bit error correction and double-bit error detection (SECDED).

DUBROVA, in the same field of endeavor, discloses: 
The router assembly of claim 1, wherein said CRC encoder and CRC decoder perform single-bit error correction and double-bit error detection (SECDED) (A common type of error introduced by Turbo code decoders is double-bit errors, where the two flipped bits are not necessarily consecutive. Therefore, for communications relying on Turbo codes, e.g., as in LTE networks, it is important to detect, and preferably correct, double-bit errors introduced by the Turbo code decoding stage. For this reason, LTE uses types of CRCs which are able to detect double-bit errors, also known as two-bit errors, such as CRC-24: [0013], [0065]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DUBROVA to the system of CHEN and  GIACONI in order to detect double-bit errors which may be introduced by a Turbo code decoder. (DUBROVA, [abstract]).   

Regarding claim 15, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above but does not expressively disclose:
The router assembly of claim 10, said action comprising fault-tolerant methodology using CRC error detection.  

DUBROVA, in the same field of endeavor, discloses: 
The router assembly of claim 10, said action comprising fault-tolerant methodology using CRC error detection (use fault tolerant technology for CRC error detection [0011]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DUBROVA to the system of CHEN and  GIACONI in order to detect double-bit errors which may be introduced by a Turbo code decoder. (DUBROVA, [abstract]).   




Regarding claim 16, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above but does not expressively disclose:
The router assembly of claim 10, said action comprising fault-tolerant methodology using SECDED error correction.  

DUBROVA, in the same field of endeavor, discloses: 
The router assembly of claim 10, said action comprising fault-tolerant methodology using SECDED error correction (fault /error tolerant with double bit error: [0013], [0025]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DUBROVA to the system of CHEN and  GIACONI in order to detect double-bit errors which may be introduced by a Turbo code decoder. (DUBROVA, [abstract]).   


Regarding claim 17, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above but does not expressively disclose:
The router assembly of claim 10, said action comprising fault-tolerant methodology using SECDED error correction with proactive retransmission method.  

DUBROVA, in the same field of endeavor, discloses: 
The router assembly of claim 10, said action comprising fault-tolerant methodology using SECDED error correction with proactive retransmission method (double error detection with retransmission : For instance, for n=32 and m=6114, the collision probability for embodiments of the invention is .epsilon.=2.861510.sup.-6 (Eq. (13)), whereas the collision probability for the cryptographically secure CRC akin to Krawczyk is .epsilon..sub.Kr=2.862010.sup.-6 (Eq. (15)). In addition, the presented cryptographically secure CRC can detect all double-bit errors for messages of size up to 2.sup.n-1-1 bits, which is not the case for the cryptographically secure CRC of Krawczyk.: [0087]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DUBROVA to the system of CHEN and  GIACONI in order to detect double-bit errors which may be introduced by a Turbo code decoder. (DUBROVA, [abstract]).   


Regarding claim 18, CHEN in view of GIACONI teaches the invention of claim 10 as set forth above but does not expressively disclose:
The router assembly of claim 10, said action comprising fault-tolerant methodology using relaxed transmission method.

DUBROVA, in the same field of endeavor, discloses: 
The router assembly of claim 10, said action comprising fault-tolerant methodology using relaxed transmission method (controlling errors in data transmission over unreliable or noisy communication channels: introduce double-bit errors, akin to what may occur in an FEC decoder, [0057]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DUBROVA to the system of CHEN and  GIACONI in order to detect double-bit errors which may be introduced by a Turbo code decoder. (DUBROVA, [abstract]).   

Claims 2-3,  27-28 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN  in view of GIACONI and further in view of Rothermel et al. (US 20180091332 A1; hereinafter as “Rothermel”).

Regarding claim 2,  CHEN in view of GIACONI teaches the invention of claim 1 as set forth above but does not expressively disclose, further comprising: an error checking encoder encoding source and providing a first encoded error checking output; an error checking input storage buffer receiving the first encoded error checking output from said error checking encoder; Page 2 of 12 130761.00222/127779572v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 said interconnection device receiving the first error checking encoded output from said error checking input storage buffer and receiving a second error checking encoded output from the adjacent upstream router assembly; and an error checking decoder connected to said interconnection device, receiving the second error checking encoded output, decoding the second error checking encoded output, determining if the second error checking encoded output has error, and sending a retransmit request to the adjacent upstream router assembly to retransmit the plurality of inputs if the second error checking encoded output has error; 

 Rothermel teaches;  
an error checking encoder encoding source and providing a first encoded error checking output; 
(Fig. 1A: Router : Fig. 3A; element 306: “At 306, error checking encoder on replay engine on adapter chip encodes packet and adds error checking bits to payload bit”  [0029])
and an error checking input storage buffer receiving the first encoded error checking output from said error checking encoder (error checking buffer[0020]); 
said interconnection device receiving the first error checking encoded output from said error checking input storage buffer and receiving a second error checking encoded output from the upstream router assembly ( fig. 3A element 310: SerDes transmitter on adapter chip transmits packet to switch chip (i.e., next neighbor chip).  : [0030]); and Page 7 of 12 130761.00222/127779572v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 
an error checking decoder connected to said interconnection device (Fig. 4), receiving the second error checking encoded output, decoding the second error checking encoded output, determining if the second error checking encoded output has error, and sending a retransmit request to the upstream router assembly to retransmit the plurality of inputs if the second error checking encoded output has error; said plurality of output encoders receiving the first error checking encoded output from said interconnection device (Fig. 4: Fig. 3A: 5A).


Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of GIACONI to the system of CHEN in order to provide configuration to take care of converting the signal to the appropriate channel signaling on the outside of the associated IP block to avoid faulty link paths and improve throughputs (GIACONI, [0008], [0029]).   

Regarding claim 28, CHEN teaches, a router (Fig. 3A: Router 1) assembly comprising: 
a plurality of input ports for receiving a plurality of inputs from an upstream router assembly; 
(see fig. 3A, 3B, 3C where router 1 is connected with adjacent router assembly ROUTER #2. In Nework-on-Chip NOC, multiple input ports 302A connected with multiple output ports of ROUTER #2: [0043]);

    PNG
    media_image1.png
    746
    529
    media_image1.png
    Greyscale

a plurality of input decoders each receiving one of the plurality of inputs from one of said plurality of input ports and providing a decoded input
(see Fig. 1 where aforesaid ROUTER #1/Core 101 in Fig. 1, includes a DECODE MODULE 125; : [0023], [0027]);
 a plurality of input storage buffers, each receiving a decoded input from one of said plurality of input decoders ( each input ports 302A includes storage element 314: [0043]);
 an interconnection device receiving the plurality of decoded inputs from said plurality of input storage buffers, and providing a plurality of interconnection outputs (see Fig. 3A-3C interconnect between ROUTER #1 and ROUTER #2: [0043]). 

While CHEN teaches, an interconnection device receiving the plurality of decoded inputs from said plurality of  input storage buffers, and providing a plurality of interconnection outputs,
 CHEN does not expressively disclose:  a plurality of output encoders each receiving one of said plurality of interconnection outputs and providing an encoded output; and 
a plurality of output ports each receiving the encoded output from one of said plurality of output encoders; an error checking encoder encoding source and providing a first encoded error checking output; and an error checking input storage buffer receiving the first encoded error checking output from said error checking encoder; said interconnection device receiving the first error checking encoded output from said error checking input storage buffer and receiving a second error checking encoded output from the upstream router assembly; and Page 7 of 12 130761.00222/127779572v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 an error checking decoder connected to said interconnection device, receiving the second error checking encoded output, decoding the second error checking encoded output, determining if the second error checking encoded output has error, and sending a retransmit request to the upstream router assembly to retransmit the plurality of inputs if the second error checking encoded output has error; said plurality of output encoders receiving the first error checking encoded output from said interconnection device.

GIACONI, in the same field of endeavor, discloses: 
A plurality of output encoders each receiving one of said plurality of interconnection outputs and providing an encoded output (Fig. 1-2 SOC: Crossbar: FIG. 1 shows a channel, 100, which is an ASIC interconnect that allows transmitter blocks to send data to receiver blocks. Channels 100 stand out by relying on a reduced set of timing assumptions and being robust against delay variations: [0026]; Router with multiple channels: [0028]; the input 410, and output 430 channels represent a bundle of channels that can be configured in accordance with the channel as described above. The signal is fed through the input buffers 421, into an arbiter 422, which selects which channel to pass to the optional output buffer 424, which can be configured to maximize speed. The arbiter 422 also makes sure that the correct compression ratio is restored for channels involved in the routing decisions, e.g., address channels. Within the arbiter 422, there is a counter for each arbitrated channel to ensure fair, round robin, or prioritized arbitration depending upon the QoS scheme. Moreover, the QoS/FT block 423 can influence arbitration, e.g. by adjusting the priority for concurrent or parallel requests from different channels to ensure QoS. The converter at the output 425 is configured to take care of converting the signal to the appropriate channel signaling on the outside of the associated IP block, e.g., light versus robust.: [0029]); and 
A plurality of output ports each receiving the encoded output from one of said plurality of output encoders (Fig. 3: Router with multiple output channels/buffers 325. The router 323 takes care of decompressing the address information, if the compression ratio used in the channel was greater than 1, in order to enable proper routing, and then forwards the data stream to the proper output buffer port 325 to finally reach the bundle of output channels 330: [0028]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of GIACONI to the system of CHEN in order to provide configuration to take care of converting the signal to the appropriate channel signaling on the outside of the associated IP block to avoid faulty link paths and improve throughputs (GIACONI, [0008], [0029]).   

The combination does not expressively disclose:  an error checking encoder encoding source and providing a first encoded error checking output; and an error checking input storage buffer receiving the first encoded error checking output from said error checking encoder; said interconnection device receiving the first error checking encoded output from said error checking input storage buffer and receiving a second error checking encoded output from the upstream router assembly; and Page 7 of 12 130761.00222/127779572v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 an error checking decoder connected to said interconnection device, receiving the second error checking encoded output, decoding the second error checking encoded output, determining if the second error checking encoded output has error, and sending a retransmit request to the upstream router assembly to retransmit the plurality of inputs if the second error checking encoded output has error; said plurality of output encoders receiving the first error checking encoded output from said interconnection device. 

 Rothermel teaches;  
an error checking encoder encoding source and providing a first encoded error checking output; 
(Fig. 1A: Router : Fig. 3A; element 306: “At 306, error checking encoder on replay engine on adapter chip encodes packet and adds error checking bits to payload bit”  [0029])
and an error checking input storage buffer receiving the first encoded error checking output from said error checking encoder (error checking buffer[0020]); 
said interconnection device receiving the first error checking encoded output from said error checking input storage buffer and receiving a second error checking encoded output from the upstream router assembly ( fig. 3A element 310: SerDes transmitter on adapter chip transmits packet to switch chip (i.e., next neighbor chip).  : [0030]); and Page 7 of 12 130761.00222/127779572v.1Serial No.: 16/547,297 Atty. Docket No.: 130761.00222 
an error checking decoder connected to said interconnection device (Fig. 4), receiving the second error checking encoded output, decoding the second error checking encoded output, determining if the second error checking encoded output has error, and sending a retransmit request to the upstream router assembly to retransmit the plurality of inputs if the second error checking encoded output has error; said plurality of output encoders receiving the first error checking encoded output from said interconnection device (Fig. 4: Fig. 3A: 5A).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Rothermel to the system of CHEN and GIACONI in order to provide a error correction technique  (Rothermel, [abstradt).   

Regarding claim 3/28 , CHEN in view of GIACONI, Rothermel, specifically,  Rothermel teaches 
wherein said error checking encoder comprises a Cyclic Redundancy Check (CRC) encoder, and said error correction decoder comprises a CRC decoder (CRC [0021]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                    

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411